Citation Nr: 1228301	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  04-02 738	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana



THE ISSUE

Entitlement to service connection for psychiatric or psychological disorders, including posttraumatic stress disorder.



REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney At Law



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1980 to April 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2003 of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in April 2007, when the claim of service connection for psychiatric or psychological disorders was denied.  The Veteran appealed the denial of service connection to the United States Court of Appeals for Veterans Claims (Court), which in May 2009, granted a Joint Motion for Remand of the parties (the VA Secretary and the Veteran, who was and is currently represented by counsel), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C.A. § 7252(a) for readjudication consistent with the Motion.

In October 2009, consistent with the Joint Motion, the Board remanded the claim for a VA examination, which was conducted in April 2010.  Also, in the remand, Board directed that the RO adjudicate the claim of service connection for posttraumatic stress disorder as within the scope of the claim of service connection already on appeal, citing Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The RO adjudicated the claim to include posttraumatic stress disorder in November 2010.

This matter again came before Board in August 2011, when it was remanded to afford the Veteran's counsel the opportunity to present argument and evidence on the claim of service connection for posttraumatic stress disorder.  

As discussed more fully under the Duty to assist below, the Veteran's counsel was provided the opportunity, but did not submit any additional argument or evidence on the merits of claim of service connection for posttraumatic stress disorder.  


As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim of service connection for alcohol abuse has not been argued by the Veteran and the claim has not been adjudicate by the RO, and will not be decided here.


FINDINGS OF FACT

1.  Psychiatric or psychological disorders other than posttraumatic stress disorder, variously diagnosed as organic personality disorder, anxiety disorder, organic affective disorder, adjustment disorder, depressive disorder, dysthymic disorder, and cognitive disorder were not affirmatively shown to have been present in service, and the psychiatric or psychological disorders other than posttraumatic stress disorder, variously diagnosed as described, first documented after service, are unrelated to an injury or disease or event in service.

2.  The Veteran did not serve in combat, posttraumatic stress disorder was not diagnosed in service, there is no credible evidence of fear of hostile military or terrorist activity, or credible evidence of a noncombat in-service stressor to support a diagnosis of posttraumatic stress disorder that conforms to the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., (DSM-IV), of the American Psychiatric Association in accordance with 38 C.F.R. § 4.125(a).

3.  A personality disorder is not disease or injury within the meaning of the statute providing for compensation to a Veteran for a disability resulting from an injury or disease incurred or aggravated by service.





CONCLUSIONS OF LAW

1.  Psychiatric or psychological disorders, variously diagnosed as organic personality disorder, anxiety disorder, organic affective disorder, adjustment disorder, depressive disorder, dysthymic disorder, cognitive disorder, and posttraumatic stress disorder were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  A personality disorder was not incurred or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(c) (2011). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in March 2003, in February 2004, in November 2004, in November 2009, and in December 2009.  The Veteran was notified of the information and evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

On the claim of service connection for posttraumatic stress disorder, the Veteran was notified of the information and evidence needed to substantiate an in-service stressor to support the diagnosis, including on the basis of a personal assault.  

The Veteran was notified that VA would obtain service records, VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The VCAA notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  





To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in November 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The RO has obtained service personnel and treatment records, VA records, private medical records, and records of the Social Security Administration.  

In the Joint Motion for Remand, ordered by the Court in May 2009, the parties agreed that VA did not fully comply with the duty to assist because it failed to provide the Veteran a VA examination and on remand the Veteran was to be afforded an adequate examination, including a discussion of the pertinent medical evidence of records, diagnosis, etiology, and supporting rationale. 

To ensure compliance with the Court's order, the Board remanded the claim in October 2009 for the following action:  (1) to provide VCAA notice to comply with Dingess and to substantiate the claim of service connection for posttraumatic stress disorder; (2) to develop and to adjudicate the claim of service connection for posttraumatic stress disorder; (3) and to afford the Veteran a VA psychiatric examination. 






On remand directive (1), in November 2009 and in December 2009, the RO provided VCAA notice to comply with Dingess (notice of the elements of the claim, including the effective date and the degree of disability assignable).  The VCAA notice also included notice of the information and evidence needed to substantiate the claim of service connection for posttraumatic stress disorder, including the type of evidence to establish an in-service stressor to support the diagnosis of posttraumatic stress disorder.  

On directive (2), the Veteran was afforded a VA examination in April 2010, which included a discussion of the medical evidence, diagnosis, etiology, and supporting rationale, pertaining to posttraumatic stress disorder.  And the RO addressed and denied the claim of service connection for posttraumatic stress disorder in the Supplemental Statement of the Case, citing the current version of 38 C.F.R. § 3.304(f), in November 2010. 

On directive (3), the Veteran was afforded a VA psychiatric examination in April 2010, which included a discussion of the medical evidence, diagnosis, etiology, and supporting rationale, pertaining to psychiatric or psychological disorders other than posttraumatic stress disorder.  

As the report of the VA examination in April 2010 discusses the Veteran's medical history, diagnoses, etiology, and supporting rationale, the report and opinion expressed are adequate to decide the claim of service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007) (a medical examination is adequate, when based on consideration of the Veteran's medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation is a fully informed one). 







The record shows that in December 2010, in March 2011, and in May 2011, Veteran's counsel requested from the RO extensions for submitting additional evidence.  In May 2011, the RO granted an extension of 30 days from May 31, 2011, to submit additional evidence and before the case was forwarded to the Board.  

In July 2011, after the case was forwarded to the Board, counsel moved for a 90 day extension before the Board decided the appeal.  In August 2011, without a ruling on the motion for extension under 38 C.F.R. § 7102(a), the Board remanded the claim of service connection for posttraumatic stress disorder to afford the Veteran's counsel the opportunity to submit argument or evidence, and, if additional argument or evidence was received to adjudicate the claim and if the benefit sought was denied to furnish the Veteran and his counsel a supplemental statement of the case and return the case to the Board.  

In September 2011, the Veteran and counsel were asked for more information about the alleged in-service stressor.  The Veteran and counsel were sent a complete copy of the remand in November 2011.  In December 2011, the Board notified the Veteran and counsel that the Veteran's file had been received at the Board.  In December 2011, counsel moved for a 90 day extension to develop evidence.  The motion was granted and counsel was given 90 days from February 7, 2012, to submit additional evidence.  

With the Board's remand in August 2011 and the subsequent grant of a 90 day extension in February 2012, the Veteran has had more than 90 days to submit additional evidence, actually the Veteran has had about 1 year since the request in July 2011, but still no evidence has been submitted.  And counsel has not argued that the Veteran has been prejudiced because the Board did not rule on the earlier motion for extension of time.  And the Board is not taking any further action on the motion for extension of time filed in July 2011.  




See Shinseki v. Sanders, 556 U.S. 396, 410 (2009) (The burden of showing that an error is harmful normally falls upon the party attacking the agency's determination); see Hilkert v. West, 12 Vet. App. 145, 151 (1999) (holding that the appellant has the burden of demonstrating error), aff'd per curiam, 232 F.3d 908 (Fed. Cir. 2000) (table).  

In a brief in February 2012, counsel argued that the case must be remanded to the RO because of noncompliance with the Board's remand in August 2011 as the RO failed to issue a Supplemental Statement of the Case as requested by the Board, citing Stegall v. West, 11 Vet. App. 268 (1998).  

A close reading of the Board's remand shows that the issuance of the Supplemental Statement of the Case was contingent on whether additional argument or evidence was received, which is in accordance with 38 C.F.R. § 19.31(b) and (c) (A Supplemental Statement of the Case will be furnished if additional pertinent evidence is received after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appellate record is transferred to the Board.  

A Supplemental Statement of the Case will be issued, pursuant to a remand by the Board, unless, in part, the Board specifies in the remand that a Supplemental Statement of the Case is not required.).  

In this case, the Board made the issuance of Supplemental Statement of the Case contingent on the receipt of additional argument or evidence, but no additional argument on the merits or evidence has been submitted since the Board determined in its remand in October 2009 that posttraumatic stress disorder was part of the current claim.  Therefore the Board finds that the RO did comply with the Board's remand of August 2011and that there was no Stegall violation.  





For the above reasons, the Board complied with the development ordered by the Court in May 2009 and the development requested by the Board in its remand directives in October 2009 and in August 2011 has been completed, and no further action is necessary to comply with either the Court's order or the Board's remands. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In accordance with 38 C.F.R. § 3.159(e), with information provided by the Veteran, in August 2005, the RO notified the Veteran and his then representative that there were no records of psychiatric treatment at the Naval hospital at Camp Pendleton or at Camp Kinser.

In accordance with 38 C.F.R. § 3.159(e), with information provided by the Veteran, in March 2010, the RO notified the Veteran and counsel that efforts to obtain additional service treatment records, including records from the hospital at Camp Pendleton or at Camp Kinser, were exhausted and that further attempts to obtain the records would be futile, which made the records unavailable. 

In accordance with 38 C.F.R. § 3.159(e), in October 2010, the RO notified the Veteran and counsel that extensive efforts to obtain additional VA records before December 1993 were made, but the records were unavailable from VA facilities at Fort Harrison, American Lakes, Seattle, Puget Sound, White City, Fort Meade, and Rapid City.  

As the most recent extension for time ended in May 2012, and as there is no record of additional argument on the merits of the claim or additional evidence since then, the Board is now proceeding with decision in the case.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active naval service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131(peacetime service).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).



Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

Unless posttraumatic stress disorder is diagnosed in service and the in-service stressor is related to service, or the in-service stressor is related to combat or to fear of hostile military or terrorist activity, or to a prisoner -of-war experience, the Veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (as amended 75 Fed. Reg. 39,847-52 (July 13, 2010); see Moreua v. Brown, 9 Vet. App. 389, 396 (1996) (When a claim for PTSD is based on a noncombat stressor, the noncombat veteran's testimony alone is insufficient proof of a stressor.).   

Evidentiary Standards 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the service personnel records show that the Veteran served during peacetime, that is, from April 1980 to April 1983, by exclusion under 38 C.F.R. § 3.2 (periods of war) the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 





Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Significant Facts of the Case 

After service, in February 2003, the Veteran filed the current claim of service connection for psychiatric or psychological disorders, indicating that he had been treated in 1980 or 1981 at the base hospital at Camp Pendleton for psychiatric or psychological problems and at several VA Medical Centers, beginning in 1989.  





The Veteran was born in 1955 and he was 24 when the entered the U.S. Marine Corps in 1980. The service treatment records, including the reports of entrance and separation examinations, contain no notation by complaint, finding, history, treatment, or diagnosis of psychiatric or psychological disorders or of posttraumatic stress disorder.  On separation examination, the psychiatric evaluation was normal. 

The service personnel records show that the Veteran was in Okinawa from October 1980 to October 1981.  

In September 1981, an investigation by the Naval Investigative Service (NIS) was requested of an alleged aggravated assault involving the Veteran and four unidentified black males at Camp Kinser in Okinawa.  The Veteran was allegedly hit in the head by a person with a cane after a verbal and physical confrontation with several black males.  According to the report, at the time of the incident the Veteran had provoked the confrontation and was under the influence of alcohol as witnessed by a military policeman and by the NIS investigator.  The Veteran was placed in a holding cell for his protection, but he had to be put in physical restraints to prevent him from injuring himself as he tried to put his hands and arms through the wire screen of the cell.  The Veteran was examined by a corpsman, who found no visible signs of injury.  

The NIS investigator stated the Veteran was not in a condition to be interviewed at the time of the incident, because he was under the influence of alcohol.  The person with the cane exercised his right to remain silent.

In a separate statement to the NIS investigator, several days later, the Veteran stated that after attending an office party and he had drank about 12 beers over several hours he returned to his barracks and watched TV, when someone started to mess with the TV antenna.  The Veteran stated that he thought it was the person in the hall and told the person to leave the antenna alone and they argued, because of the arguing the Staff Duty NCO arrived.  The argument continued and there was another person, who had a cane.  


The Veteran stated that the person with the cane swung the cane at him, but the cane hit the wall instead and broke in two and he was not hit, but he threw a part of the cane back at the person.  The Veteran stated that the day after the incident he had knots on his head that were due to banging his head against the holding cell.  

At the time of the incident, the NIS interviewed the Staff Duty NCO and one other witness.  The Staff Duty NCO related that the Veteran had stated that he had been hit in the head with a cane.  The one witness stated that before the confrontation with the person with the cane, the Veteran had kicked another Marine, who then hit the Veteran twice in the face with his fist. 

The NIS closed the investigation as unfounded.  The Veteran was subsequently given nonjudicial punishment for throwing a cane and hitting a Corporal and for being drunk and disorderly.

After service, private medical records disclose that in October 1984 the Veteran sought voluntary hospitalization because of his drinking for 15 years.  The diagnosis was alcoholism.  In February and March 1992 the Veteran was hospitalized for chronic and acute alcohol abuse and symptoms of depression.  The Veteran was despondent over his recent divorce.  It was noted that the Veteran's drinking began in high school and continued in the Marine Corps and after service.  

History included the first alcohol treatment in about 1977 and five treatment programs since then.  The Veteran described for the first time symptoms of depression beginning two months earlier.  There was no history of psychiatric treatment.  The pertinent diagnoses were alcohol abuse and dependency, major depression, single episode, and to rule out dysthymic disorder.  In August 1999, while riding his motorcycle a truck pulled out in front of him and he hit the truck in the rear and he was thrown off his bike.  He was wearing a helmet and he did not have a loss of consciousness.  




The Veteran's neurological status was intact.  He did sustain injuries to the right lower extremity, but not to the torso.  In July 2001, on physical examination, the assessments included possible paranoid ideation, suspected underlying schizophrenia.  Further evaluation was recommended, but the Veteran declined.  

In December 2002, the Veteran was hospitalized for depression since his motorcycle accident in 1999.  On admission the Veteran was intoxicated.  It was noted that while in the Marines the Veteran had a psychiatric evaluation for drinking.  The pertinent assessments were alcohol dependence and major depressive disorder versus dysthymic disorder versus questionable residuals of a closed head injury in 1999 and closed head injury in 1999. 

VA records from several VA Medial Centers and Domiciliaries (Fort Meade, Hot Springs, Prescott, Phoenix, Seattle, Puget Sound, and Black Hills) show that in June 1993, in July 1993, from August 1993 to October 1993, in September 1995, in October 1995, from December 1995 to April 1996, and in October 1996 the Veteran was treated for alcohol dependence.  

According to the Veteran, he was into serious drinking by age 18.  History included the first treatment for alcohol abuse in 1978.  The Veteran's drinking included drinking in bars, which often resulted in fights.  The Veteran denied any past psychiatric treatment or hospitalizations.  There was no formal psychiatric history except for substance abuse.  There was a history of head trauma as a child and a history of alcohol abuse during service.  

History included an honorable discharge from service, although the Veteran had a history of disciplinary actions related to fighting.  The pertinent diagnoses were alcoholism or alcohol dependence, to rule out an organic personalty disorder or dementia, depression or dysthymia, and probable personality disorder. 





The VA records also show that in September 2000 the Veteran complained of memory problems following an accident in August 1999, when he was on his motorcycle and was hit by a car, resulting in hospitalization for three days.  History included multiple closed head injuries including a fall in childhood, alcohol-related falls, vehicle accidents, and fights.  

In September 2002, the Veteran requested medication to cope with increased depression and anxiety, following his accident in 1999, and the assessment was alcohol dependence and dysthymia.  

From January 2003 to February 2004, the Veteran was in a VA domiciliary.  The Veteran complained of alcohol dependence, depression, and post trauma symptoms.  A CT scan of the head was normal.  The Veteran stated that he was on medication in the 1980s and in 1999 he was in a motorcycle accident, which left him with cognitive problems.  As for military service, the Veteran stated that in service he started heavy drinking and that his depression started with bar fights.  In February 2003, it was noted that posttraumatic stress disorder related to the motorcycle accident has been diagnosed.  On June 3, 2003, the assessments by a psychiatric clinician were anxiety disorder, post trauma, and cognitive disorder secondary to head injury.  

Later in June 2003, on a neuropsychological evaluation, history included several head injuries, beginning at age 10, when the Veteran fell from a truck and hit his head, in service he was beaten severely by four Marines, there were blows to the head in bar fights, and in 1999 he was in a motorcycle accident.  The diagnoses were cognitive disorder and numerous head injuries.  

It was noted that the cumulative effect of the head injuries throughout the Veteran's life, resulted in problems with attention, concentration, memory, and executive functioning.  




On an annual physical examination in January 2004, the assessments were organic personality disorder, posttraumatic stress disorder, cognitive disorder with trauma, anxiety disorder, alcohol dependence in remission, and closed head injury.  

In February 2004, the discharge diagnoses were cognitive disorder from head injury and perhaps alcohol, organic personality disorder, adjustment disorder with anxiety and depressed mood, resolved, and alcohol dependency in early remission while in a controlled environment.

In statements in July and in October 2003, the Veteran stated that while he was stationed in Okinawa he was attacked by four Marines and he was seen several times for a psychiatric condition and for testing, after which he was sent to alcohol education classes, and he was also seen by a doctor at the hospital at Camp Pendleton. 

In a letter in October 2003, the Veteran's mother stated that she talked with the Veteran several times on the telephone while he was in Okinawa, where he was beaten up and hit in the head and shoulder and arm and after that the Veteran started to have headaches and he was depressed because of the headaches. 

In November 2003, the National Personnel Records Center reported that there were no records of the Veteran at the basis clinic at Camp Kinser. 

Records of the Social Security Administration show that the Veteran was awarded disability benefits beginning in November 2003. 

In February 2004, the Veteran testified that while he was stationed in Okinawa he was attacked by four Marines and he was hit several times in the head.  The Veteran stated that he thought he was assaulted for his money.  The Veteran stated that after the attack he faced disciplinary action and he was directed to see a psychiatrist for three sessions and had to attend alcohol awareness meetings.  



The Veteran described two subsequent incidents involving fights, occurring in Okinawa, after he had uncovered people stealing from the mail.  The Veteran asserted that his current psychiatric problems were related to the incidents in service.  

In a statement in March 2004, a representative of the Rocky Mountain Treatment Center [the Center is one for substance abuse] reported that the Veteran was a resident there from June to July 1985, but the records had been purged. 

In June 2004, VA records note that the Veteran has had memory problems since a head injury and motorcycle accident, and the assessment was organic brain syndrome. 

In January 2005, a representative of the Naval Hospital at Camp Pendleton reported that there were no records at the facility regarding treatment of the Veteran. 

VA records show that in January 2007 on a PTSD screening questionnaire, the Veteran answered "no" to nightmares or intrusive thoughts, avoidance behavior, hypervigilance or startle reaction, and detachment from others.  In October 2007 the Veteran was admitted for treatment of alcohol dependence.  On discharge in December 2007, the diagnoses were alcohol dependence, organic affective syndrome, anxiety disorder, depressive disorder, organic personality disorder, and cognitive disorder.

On a psychiatric evaluation in March 2009 for the Social Security Administration, the Veteran complained of memory and musculoskeletal problems from a motorcycle accident in 1999.  The evaluator reported that the Veteran had a history of traumatic brain injury with musculoskeletal problems and organic brain syndrome with mood and personality changes since an accident in 1999.  The diagnostic impressions were alcohol dependency, cognitive disorder, affecting memory and intellect, with traumatic brain injury, organic affective disorder, adjustment disorder, dysthymic disorder, and organic personality disorder.  


In a statement in December 2009, the Veteran stated in service at Camp Pendleton he was offered an early out because memory and concentration problems. 

VA records from April 2010 to November 2010 show that the Veteran's problem list included alcohol dependence and depressive disorder.  In November 2010, the Veteran stated that in service he was hit in the head with cane. 

The Veteran was afforded a VA examination in April 2010 as directed by the Board in its remand in October 2009.  The VA examiner, a psychologist, considered the Veteran's statement, which is summarized as follow.  According to the Veteran in service, he once was assaulted by four black males and he was assaulted two or three other times by individuals associated with stealing from the mail.  The Veteran stated that his complaints and injuries were minimized because he was thought of as an alcoholic.  He stated that he was offered an early out after he was referred to Alcohol Anonymous and family therapy, but he continued to the end of his enlistment.  The Veteran stated that he suffers from posttraumatic stress disorder and the effects of a traumatic brain injury due to the assault in service. 

The VA examiner stated that the Veteran's medical history was reviewed, including the service treatment records, the NIS report, and private and VA records since 1992.  The VA examiner considered the diagnoses in the record of cognitive disorder, organic personality disorder, anxiety disorder, posttraumatic stress disorder, alcohol dependence, organic affective disorder, adjustment disorder, and depressive disorder.

The VA examiner also considered the record of the Veteran's alcohol use and abuse, prior to, during, and after service and a history of head injuries, beginning in childhood and afterwards due to fighting with a cognitive disorder first documented after the motorcycle accident in 1999.  The VA examiner noted the treatment of depression when the Veteran was in an alcohol treatment program or mental health counseling when the Veteran was in a residential treatment program. 



On psychological testing, including testing for PTSD, the Veteran's score was below the cutoff score for typical Veterans with posttraumatic stress disorder and more typical of a general psychiatric disorder.  Testing was consistent with neurocognitive impairment.  

The diagnoses were alcohol dependence in remission not due to service; cognitive disorder, secondary to traumatic brain injury, not due to service; personality changes due to traumatic brain injury, not due to service; dysthymic disorder, not due to service, and personality disorder.  The VA examiner's opinion and rationale are addressed in the Analysis.

Analysis 

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, treatment, or diagnosis of a psychiatric disorder, variously diagnosed to include cognitive disorder and dysthymic disorder, referred to in the following analysis, collectively, as psychiatric disorders other than PTSD, or of a complaint, finding, history, treatment, or diagnosis of posttraumatic stress disorder, the claimed psychiatric disorders were not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

In statements and in testimony, the Veteran stated that he had been seen for psychiatric or psychological problems during service.  



Although psychiatric or psychological symptoms were not documented in service, the Veteran is competent to state that he had been seen for psychiatric or psychological problems during service, which would be within the realm of the Veteran's personal knowledge.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

While the Veteran is competent to state that he had been seen for psychiatric or psychological problems during service, competency only goes to the question of whether the evidence is admissible as distinguished from credibility and the probative value of the evidence, that is, does the evidence tend to prove a material fact to establish the claim of service connection. See Rucker at 74.  Competent and credible evidence is still required to establish a current disability and nexus of the current disability to service. 

The Veteran's statements and testimony that he had been seen for psychiatric or psychological problems during service, for which there is a reasonable inference of that the Veteran was seen for symptoms, meet the threshold of a notation of symptoms in service, and the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do apply. See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service).  




As the service treatment records lack the documentation of manifestations sufficient to identify psychiatric disorders other than PTSD or posttraumatic stress disorder and sufficient observation to establish chronicity on the basis of the Veteran's statements alone, and as chronicity in service is not adequately supported by the service treatment records, then service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b), or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d), or for posttraumatic stress disorder under 38 C.F.R. § 3.304(f). 

As for continuity of symptomatology, in February 2004, the Veteran testified that while he was stationed in Okinawa he was attacked by four Marines and he was hit several times in the head.  The Veteran stated that he thought he was assaulted for his money.  The Veteran described two subsequent incidents involving fights, occurring in Okinawa, after he had uncovered people stealing from the mail.  The Veteran asserted that his current psychiatric problems were related to the incidents in service.  

The Veteran's statements and testimony suggest that the Veteran was the victim and he was attacked for money.  An investigation by NIS shows that the Veteran in his statement described the incident as one in which he confronted a person, whom he thought was messing with his TV antenna and an argument ensued, which soon escalated, when a person who had a cane swung the cane at him.  The Veteran had stated that the cane hit the wall instead and broke in two and he was not hit, but he threw a part of the cane back at the person.  The Veteran stated that the day after the incident he had knots on his head that were due to banging his head against the holding cell.  

At the time of the incident, the NIS investigator interviewed the Staff Duty NCO and one other witness.  The Staff Duty NCO related that the Veteran had stated that he had been hit in the head with a cane.  The one witness stated that before the confrontation with the person with the cane, the Veteran had kicked another Marine, who then hit the Veteran twice in the face with his fist.  


The NIS closed the investigation as to the assault as unfounded.  The Veteran was subsequently given nonjudicial punishment for throwing a cane and hitting a Corporal and for being drunk and disorderly. 

The Board finds that the Veteran's statements and testimony are not credible on the question of continuity of symptomatology due to the inconsistencies in the Veteran's statements and testimony and the statement he gave to the NIS investigator.  For example, the Veteran testified that he thought he was attacked for his money, when the incident in the Veteran's own statement started with an argument over a TV antenna.  The Veteran testified that he was hit in the head several times, when at the time of the incident he denied that he was hit with cane after he had told the NIS investigator that he had been hit.  

As the Veteran's statements and testimony after service are inconsistent with his statements in service and his statements and testimony after service are inconsistent when the other evidence of record, namely, the NIS investigation, the Veteran's statements and testimony are not credible on the material issue of fact and have no probative value and are assigned no weight in determining continuity of symptomatology under 38 C.F.R. § 3.303(b).

For the foregoing reasons, continuity of symptomatology has not been established by the Veteran's postservice statements and testimony or by any other evidence of record.   As the preponderance of the evidence is against continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board now turns to the question of whether service connection may be granted on the basis that the claimed disorders, first diagnosed after service, considering all the evidence, are related to service under 38 C.F.R. § 3.303(d). 







To the extent that the Veteran asserts that there is a relationship between the postservice psychiatric disorders other than PTSD or posttraumatic stress disorder, neither psychiatric disorders other than PTSD nor posttraumatic stress disorder is a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of psychiatric disorders other than PTSD or posttraumatic stress disorder is medical in nature and competent medical evidence is needed to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

The Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)).

As the presence or diagnosis of psychiatric disorders other than PTSD or posttraumatic stress disorder cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived through the senses, psychiatric disorders other than PTSD and posttraumatic stress disorder are not simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify psychiatric disorders other than PTSD or posttraumatic stress disorder.

Also there is a specific legal requirement that the diagnosis of posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f). 


Where, as here, there is a question of a diagnosis, not capable of lay observation, and the psychiatric disorders other than PTSD and posttraumatic stress disorder are not simple medication conditions under Jandreau, the Veteran is not competent to state that psychiatric disorders other than PTSD or posttraumatic stress disorder was present during service.  To this extent the Veteran's statements and testimony are not competent evidence, that is, and the statements and testimony are to be excluded as evidence in support of the claim.

Also, to the extent the Veteran has expressed an association between psychiatric disorders other than PTSD and posttraumatic stress disorder and service, the question of a causal relationship between psychiatric disorders other than PTSD or posttraumatic stress disorder and service is not a simple medical question as such a relationship is medical in nature or requires medical evidence under 38 C.F.R. § 4.125.  For this reason, the Veteran's lay opinion is not competent evidence and not admissible as evidence, that is, not to be considered as competent evidence favorable to claim.

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the postservice psychiatric disorders other than PTSD and posttraumatic stress disorder and service.  As the Veteran's statements and testimony are not competent evidence, the Board need not address credibility under 38 C.F.R. § 3.303(d). 

As for the statement of the Veteran's mother that she talked with the Veteran several times while he was in Okinawa and she recalled that the Veteran was beaten up and hit in the head and that the Veteran was depressed, the statement is competent evidence as her statement is within the realm of her personal knowledge.  






To the extent the statement infers a relationship between that which she described and the postservice psychiatric disorders other than PTSD or posttraumatic stress disorder, the statement is not competent evidence, because such a causal relationship is not a simple medical question as such a relationship is medical in nature or requires medical evidence under 38 C.F.R. § 4.125.  To the extent, the mother's statement is offered as a lay opinion, it is not competent evidence and not admissible as evidence, that is, not to be considered as competent evidence favorable to claim. 

And it is not argued or shown that the Veteran's mother is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the postservice psychiatric disorders other than PTSD and posttraumatic stress disorder and service. 

As for the Veteran describing a contemporaneous medical diagnosis, there is no evidence that a health-care professional diagnosed psychiatric disorders other than PTSD or posttraumatic stress disorder before 1992, about nine years after service. 

As for the Veteran relating symptoms that later support a diagnosis by a medical professional, before 2010 no health-care professional related the psychiatric disorders other than PTSD or posttraumatic stress disorder to an injury, disease, or event in service.  

As the lay evidence is not competent evidence on the questions of a diagnosis and of a nexus opinion, the Board looks to the medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 
38 C.F.R. § 3.159. 

The Board remanded the claim in October 2009 to obtain a nexus opinion on whether there was a causal relationship between any current psychiatric disorders and an injury, disease, or event in service.  


The competent medical evidence of record on the questions of diagnoses and of a nexus or association between any current disorder and service consists of the findings and the opinion of the VA examiner, a psychologist, who conducted the requested VA examination in April 2010, who is qualified through education, training, or experience to diagnose a psychiatric disorder and to offer a medical opinion. 

The VA examiner diagnosed alcohol dependence in remission, cognitive disorder, personality changes, dysthymic disorder, and personality disorder.  

The VA examiner expressed the opinion that it was less likely than not that the cognitive disorder or dysthymic disorder were related to an assault in service as the objective evidence was not consistent with a personal assault in service and that a cognitive disorder did not date to service.  This evidence opposes the claim of service connection for psychiatric disorders other than PTSD. 

As for the other diagnoses, namely, organic personality disorder, anxiety disorder, organic affective disorder, adjustment disorder, and depressive disorder, which were considered by the VA examiner, in the absence of medical evidence suggesting such a causal relationship to service, but is too equivocal or lacking in specificity to support a decision on the merits, and in the absence of credible evidence of continuity of symptomatology as already explained, there is no possible association with service, and VA is not required to further develop the claim by affording the Veteran another VA examination or by obtaining a VA medical opinion under the duty to assist.  As to these diagnoses, it is the Veteran's general evidentiary burden to establish all elements of a claim, including the nexus requirement.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).



As for posttraumatic stress disorder, the VA examiner stated that the only evidence that refers to PTSD relates it to a motorcycle accident, not to service.  Moreover, as posttraumatic stress disorder was not diagnosed in service and the in-service stressor was not related to combat or to fear of hostile military or terrorist activity, the Veteran's lay testimony alone may not establish the occurrence of the alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  38 C.F.R. § 3.304(f)(5). 

As the alleged in-service stressor was an assault and as Board finds that the Veteran is not credible as to whether the stressor actually occurred, as discussed with continuity of symptomatology, and in the absence of competent and credible medical evidence of a current diagnosis of posttraumatic stress disorder related to military service, the preponderance of the evidence is against the claim under 38 C.F.R. §§3.303(d) and 3.304(f)(5) and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

As for the diagnosis of a personality disorder, a personality disorder is not a disease or injury for the purpose of VA disability compensation.  38 C.F.R. § 3.303(c); see Morris v. Shinseki, 678 F.3d 1346 (Fed. Cir.2012).


ORDER

Service connection for psychiatric or psychological disorders, variously diagnosed, as organic personality disorder, anxiety disorder, organic affective disorder, adjustment disorder, depressive disorder, dysthymic disorder, cognitive disorder, posttraumatic stress disorder, and personality disorder are denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


